RECOMMENDED FOR FULL-TEXT PUBLICATION
                                       Pursuant to Sixth Circuit Rule 206
                                               File Name: 08a0114p.06

                         UNITED STATES COURT OF APPEALS
                                          FOR THE SIXTH CIRCUIT
                                            _________________


                                                         X
                                    Plaintiff-Appellant, -
 JOHN E. CARTER,
                                                          -
                                                          -
                                                          -
                                                                             No. 07-5942
            v.
                                                          ,
                                                           >
 LEON C. BURNS, JR., Criminal Court Judge, 13th           -
                                                          -
                                Defendants-Appellees. N
 Judicial District of Tennessee, et al.


                               Appeal from the United States District Court
                            for the Middle District of Tennessee at Nashville.
                           No. 07-00597—Aleta Arthur Trauger, District Judge.
                                         Submitted: February 15, 2008
                                     Decided and Filed: March 18, 2008
              Before: MARTIN and NORRIS, Circuit Judges; STAMP, District Judge.*
                                               _________________
                                                     COUNSEL
ON BRIEF: John E. Carter, Mountain City, Tennessee, pro se.
                                               _________________
                                                   OPINION
                                               _________________
        BOYCE F. MARTIN, Circuit Judge. John E. Carter, a Tennessee prisoner proceeding pro
se, appeals a district court judgment dismissing his civil rights action filed under 42 U.S.C. § 1983.
This case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth
Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed.
R. App. P. 34(a).
        Carter brought this § 1983 action against fourteen judges and justices of the Tennessee
Criminal Court, Tennessee Court of Criminal Appeals, and Tennessee Supreme Court in their
official capacities. Carter sought a declaratory order that the State of Tennessee is constitutionally
mandated to provide him with an adequate corrective process to bring a constitutional challenge to
his convictions following the clarification of the “premeditation” and “deliberation” elements of
first-degree murder in State v. Brown, 836 S.W.2d 530, 537-43 (Tenn. 1992). Since the Brown

         *
           The Honorable Frederick P. Stamp, Jr., United States District Judge for the Northern District of West Virginia,
sitting by designation.


                                                            1
No. 07-5942           Carter v. Burns                                                          Page 2


clarification, Carter has filed numerous habeas corpus and other post-conviction challenges to his
convictions in state court, in which his Brown-based constitutional claims have been rejected as not
cognizable in the type of proceeding in which he brought them or as barred by the statute of
limitations. According to Carter, the Tennessee statutes governing collateral review, Tenn. Code
Ann. §§ 29-21-107, 40-26-105, 40-30-107, and 40-30-117, “facially and/or as enforced and
applied,” are unconstitutional under the Eighth and Fourteenth Amendments because these statutes
deprive him of all opportunity for judicial review and redress of his Brown-based constitutional
claims.
         Upon initial screening, the district court concluded that it lacked jurisdiction to review the
state-court determinations under the Rooker-Feldman doctrine and dismissed Carter’s complaint for
failure to state a claim upon which relief may be granted under 28 U.S.C. § 1915A(b). Pursuant to
Federal Rules of Civil Procedure 52(b) and 59, Carter filed a motion for reconsideration, which was
denied by the district court. This timely appeal followed.
         Given that it is a matter of law, we review de novo the district court’s dismissal based on
Rooker-Feldman grounds. McCormick v. Braverman, 451 F.3d 382, 389 (6th Cir. 2006), cert.
denied, 128 S. Ct. 41 (2007). Under Rooker-Feldman, we lack jurisdiction to review state-court
judgments except in certain cases not appropriate here. D.C. Ct. Of App. v. Feldman, 460 U.S. 462,
476 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 415-16 (1923). The Rooker-Feldman doctrine
denies federal jurisdiction to “cases brought by state-court losers complaining of injuries caused
by state-court judgments rendered before the district court proceedings commenced and inviting
district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus.
Corp., 544 U.S. 280, 284 (2005). This circuit has interpreted that limitation to mean that the
Rooker-Feldman doctrine applies only when a plaintiff complains of injury from the state-court
judgment itself. Coles v. Granville, 448 F.3d 853, 858 (6th Cir. 2006), and thus we deny
jurisdiction.
        The Rooker-Feldman doctrine “does not prohibit federal district courts from exercising
jurisdiction where the plaintiff’s claim is merely a general challenge to the constitutionality of the
state law applied in the state action, rather than a challenge to the law’s application in a particular
state case.” Hood v. Keller, 341 F.3d 593, 597 (6th Cir. 2003) (internal quotation marks omitted).
Carter alleged that the Tennessee statutes governing collateral review, “facially and/or as enforced
and applied,” are unconstitutional. Specifically, Carter alleged that Tenn. Code Ann. § 29-21-107,
the statute governing petitions for a writ of habeas corpus, and Tenn. Code Ann. § 40-30-117, the
statute governing motions to reopen a post-conviction petition, violate the Eighth and Fourteenth
Amendments in that a constitutional claim of factual innocence based on the clarification of
substantive law is not cognizable under those statutes. Carter likewise alleged that Tenn. Code Ann.
§ 40-26-105, the statute governing petitions for a writ of error coram nobis, violates the Eighth and
Fourteenth Amendments in that a constitutional claim of factual innocence based on the clarification
of substantive law can be barred by the one-year statute of limitations. The Rooker-Feldman
doctrine does not apply to Carter’s facial challenge to the constitutionality of these Tennessee
collateral review statutes, Tenn. Code Ann. §§ 29-21-107, 40-26-105, and 40-30-117. See Howard
v. Whitbeck, 382 F.3d 633, 640 (6th Cir. 2004). The district court thus erred in summarily
dismissing Carter’s facial challenge to the Tennessee statutes.
        The district court however correctly dismissed Carter’s as-applied challenge to the
constitutionality of the Tennessee collateral review statutes as barred by the Rooker-Feldman
doctrine. Carter’s alleged injury – that the Tennessee courts deprived him of judicial review and
redress for his constitutional claims – is an injury from the prior state-court determinations that his
constitutional claims were not cognizable or were otherwise barred. See Raymond v. Moyer, 501
F.3d 548, 551-52 (6th Cir. 2007). Accordingly, the district court lacked jurisdiction over Carter’s
as-applied constitutional challenge under the Rooker-Feldman doctrine.
No. 07-5942          Carter v. Burns                                                       Page 3


      Thus, the district court’s opinion is affirmed in part and vacated in part, and this case is
remanded for further proceedings.